Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  in claim 18, the language “the an” is inapt.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 defines a partial cone-shape for the head of the golf tee.  However, the specification defines the second sidewall (18) as having a “cone-like” shape.  The language “cone-like” shape is different than the claimed “cone-shape”.  Further, attention is directed to page 2, lines 12-15 and Figure 2 of the instant specification 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 18, the language “the shaft” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rydborn (4,948,130) in view of Elliot (US 2013/0037943) and Benoit (6,086,067).  Note the basis for the rejections set forth in the office actions filed February 18, 2020 and December 23, 2020.  Regarding new claim 19, note Figure 2 of Benoit showing the prongs terminating with a pointed end.  It would have been obvious to one of ordinary skill in the art to form the prongs of Rydborn in the shape as taught by Benoit in order to provide an alternative shape that is equally capable of interlocking the tees together.  Note the examiner’s rendering of Figure 3 of .  

    PNG
    media_image1.png
    503
    449
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rydborn (4,948,130) in view of Elliot (US 2013/0037943), Benoit (6,086,067) and Fernandez Ogando (10,035,056).  Note the basis for the rejections set forth in the office actions filed February 18, 2020 and December 23, 2020.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rydborn (4,948,130) in view of Elliot (US 2013/0037943), Benoit (6,086,067) and Clarke (1,671,813).  Note the basis for the rejections set forth in the office actions filed February 18, 2020 and December 23, 2020.  
Claims 1-4, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Letts (D219,347) in view of Rydborn (4,948,130) and Benoit (6,086,067).  Note the basis for the rejections set forth in the office action filed December 23, 2020.  Regarding new claim 19, note Figure 2 of Benoit showing the prongs terminating with a pointed end.  It would have been obvious to one of ordinary skill in the art to form the prongs of Rydborn in the shape as taught by .  
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Letts (D219,347) in view of Rydborn (4,948,130), Benoit (6,086,067) and Elliott (US 2013/0037943).  Note the basis for the rejections set forth in the office action filed December 23, 2020.
Allowable Subject Matter
Claims 16-18 and 20 appear to read over the prior art of record.   
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Regarding the rejection of claim 16 under 35 U.S.C. 112, second paragraph, the applicant contends that the amendments to claim 16 overcome this rejection.  However, this is not persuasive as claim 16 still recites the cone-shape for the head and the specification still defines the shape of the head as being “cone-like”.  Thus, it does not appear that the applicant had possession of a golf tee where the head of the tee has a “cone-shape” and instead had possession of a tee that has a “cone-like” shape.  
Regarding the rejection of claims 1 and 16, the applicant contends that the reference to Benoit is non-analogous art and not combinable with the teachings of Rydborn or Letts as set forth in the office action filed December 23, 2020.  The applicant refers to MPEP 2141.01 and states that the applicant’s field of endeavor is a tee made for golfing and not directed to a projection/groove interconnection.  The applicant states that Benoit teaches a puzzle game consisting of pieces that are fitted together to form a three dimensional structure and that Benoit has no relationship to a golf tee or the problem of solving the issue of cleaning the grooves of a In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the primary references to Rydborn and Letts as applied to claim 1 are reasonably pertinent to the particular problem with which the applicant was concerned, namely a golf tee for teeing a golf ball.  Note Figure 1 of Rydborn and Figure 1 of Letts showing a golf tee construction having a head for supporting a golf ball thereon.  Rydborn particularly teaches that it is known in the art of golf tees to provide a pair of spaced, parallel prongs (7, 8) that dwell in the same plane as the top edge of the first sidewall and extend perpendicularly and outwardly away from the sidewall.  Rydborn teaches that the prongs are used in order to connect plural tees together to create a putting green repair rake.  Note column 1, lines 29-31 of Rydborn.  Further, Rydborn attaches no criticality to the particular shape of the prongs (7, 8) and the grooves and merely requires them to interact to connect two of the tees together.  Note column 3, lines 1-11 of Rydborn.  Thus, it would have been obvious to one for ordinary skill in the art to use other arrangements that would be equally capable of interconnecting the two tees together.  Benoit teaches that such an interconnection is known and thus, it would have been obvious to one of ordinary skill in the art to replace the interconnection as taught by Rydborn with the prong and groove of Benoit in order to provide fewer elements to create the interconnection.  As stated in the office action filed December 23, 2020, this 
Attention is also directed to MPEP 2141.01(a)(IV) stating that “In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.”   Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979).  Here, Rydborn presents a problem to be solved in interconnecting the two tees together by projections/grooves.  One of ordinary skill in the art would explore other areas that they would be aware that similar problems exist such as the interconnection between the projections/grooves in the pieces of a puzzle.
MPEP 2141.01(a)(IV) also refers to Ex parte Goodyear Tire & Rubber Co., 230 USPQ 357 (Bd. Pat. App. & Inter. 1985) and states that the “Claims at issue were directed to an instrument marker pen body, the improvement comprising a pen arm holding means having an integrally molded hinged member for folding over against the pen body. Although the patent owners argued the hinge and fastener art was nonanalogous, the court held that the problem confronting the inventor was the need for a simple holding means to enable frequent, secure attachment and easy removal of a marker pen to and from a pen arm, and one skilled in the pen art trying to solve that problem would have looked to the fastener and hinge art.”  Similarly, one of ordinary skill in the art would look to other types of projections/grooves that are capable of interconnecting the two tees together.  Benoit provides such a structure that would be equally capable of interconnecting the two tees together and thus, the combinations render the claim limitations obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711